   Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

                                          *
SARAH USRY and DANIEL DARNELL,
                                          *
on behalf of themselves and
                                          *
all others similarly situated.
                                          *



     Plaintiffs,
                                          *



           V.
                                          *             CV 116-010
                                          *

                                           *
EQU1TYEXPERTS.ORG, LLC d/b/a
                                           ■k
EQUITY EXPERTS; MICHAEL NOVAK;
                                           k
JACQUELINE GALOFARO; and MARK
                                           k
BREDOW,
                                           k


                                           k
     Defendants.
                                           k




                                     ORDER




     Before     the   Court    is    Charity    A.    Olson,    Esq.'s       motion    to

withdraw   as    co—counsel         for   Defendant     EquityExperts.org,            LLC

(^^Defendant Equity Experts") .           (Doc. 92. )     Ms. Olson is admitted

to practice law in the State of Michigan.                     Following removal of
the above-referenced matter to this Court, Ms. Olson moved for and

received pro hsc vice admission to the United States District Court

for the Southern District of Georgia.                (Docs.    38,   41. )



                              I.    ATTORNEY CONDUCT


     Before considering Ms. Olson's motion to withdraw, the Court

must address issues with Defendant Equity Experts' briefing.
    Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 2 of 6




A. Background

     Plaintiffs filed their first motion to certify class on June

14, 2017.   (Doc. 61.)     Ms. Olson, on behalf of Defendant Equity

Experts, filed the response shortly thereafter.           (Resp. to Mot.

for Class Certification, Doc. 68.)       On page seven of the response.

Defendant Equity Experts included the following exact language in

its rule statement for ascertainability:

     This   threshold   issue    of   ascertainability   relates    to
     whether the putative class can be identified:
     identifiable    class   exists      if   its   members   can   be
     ascertained by reference to objective criteria." Bussey
     V. Macon Cnty. Greyhound Park, Inc., 562 Fed.Appx. 782,
     787 (llth Cir.2014) (citing Foqarazzo v. Lehman Bros.,
     Inc., 263   F.R.D. 90, 97 (S.D.N.Y.2009)).    These
     ''objective criteria" should   be "administratively
     feasible," meaning that the identification of class
     members should be "a manageable process that does not
     require much, if any, individual inquiries."           »
     (citation omitted) (reversing district court decision
     finding ascertainability satisfied where class could be
     identified by reference to the defendant's records). If
     a plaintiff fails to demonstrate that the putative class
     is clearly ascertainable, then class certification is
     properly denied. See Walewski v. Zenimax Media, Inc.,
     502 Fed.Appx. 857, T^l (llth Cir.2012) . . . .
(Resp. to Mot. for Class Certification, at 7-8 (alterations in
original).)

     The above language closely resembles text from an order

entered by United States District Court Judge Beth Bloom:

     This threshold issue of "ascertainability," relates to
     whether the putative class can be identified: "[a]n
     identifiable    class      exists   if   its   members   can   be
     ascertained by reference to objective criteria." Bussey
     V. Macon Cnty. Greyhound Park, Inc., 562 Fed.Appx. 782,
     787 (llth Cir.2014) (citing Foqarazzo v. Lehman Bros.,
    Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 3 of 6




     Inc.,   263   F.R.D.    90,    97   (S.D.N.Y.2009)).       These
     ''objective    criteria"      should     be   "administratively
     feasible," meaning      that the       identification   of class
     members should be "a manageable process that does not
     require much, if any, individual inquiries."        Id.
     (citation omitted) (reversing district court decision
     finding ascertainability satisfied where class could be
     identified    by   reference    to   the    defendant's
     records). . . .      If a plaintiff fails to demonstrate
     that the putative class is clearly ascertainable, then
     class certification is properly denied. See Walewski v.
     Zenimax Media, Inc., 502 Fed.Appx. 857, 861 (11th
     Cir.2012) . . . .

Randolph v. J.M. Smucker Co., 303 F.R.D. 679, 684-85 (S.D. Fla.

2014) (alterations in original).            Sincerely hoping the overlap

between Defendant Equity Experts' brief and Judge Bloom's Order

was an isolated     mistake, the     Court closely scrutinized          other

portions of Defendant Equity Experts' brief. The Court discovered

two additional sections of the brief that closely track court

decisions.    Compare Resp. to Mot. for Class Certification, at 9-

10, with Alhassid v. Bank of Am., N.A., 307 F.R.D. 684, 693-94
(S.D. Fla. 2015); compare Resp. to Mot. for Class Certification,

at 18, with In re Terazosin Hydrochloride, 220 F.R.D. 672, 694

(S.D. Fla. 2004).        Although the two additional, highlighted

sections of the brief contain some original alterations and full

quotations from orders ^nd opinions that Alhassid and In re
Terazosin Hydrochloride also fully quote, the likeness is close

enough to raise concerns.^


1 Because much of the language in Defendant Equity Experts' Response in
Opposition to Plaintiff's Amended Motion for Class Certification incorporates
language verbatim from Defendant Equity Expert's original opposition to class
    Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 4 of 6




B. Discussion


     Pursuant to Local Rule 83.5(d),

     The    standards   of    professional   conduct    of     attorneys
     appearing in a case or proceeding, or representing a
     party in interest in such a case or proceeding, are
     governed by the Georgia Bar Rules of Professional
     Conduct and the American Bar Association's Model Rules
     of Professional Conduct. . . .    A violation of any of
     these rules in connection with any matter pending before
     this   Court may subject the         attorney to     appropriate
     disciplinary action.

Under Georgia Rule of Professional Conduct 8.5(a), a ^^Domestic or

Foreign Lawyer" is subject to the Georgia Bar's disciplinary

authority upon providing legal services in Georgia.              Georgia Rule

of Professional Conduct 8.4(a) establishes that 'Mi]t shall be a

violation of the Georgia Rules of Professional Conduct for a lawyer

to: (4) engage in professional conduct involving dishonesty,

fraud, deceit or misrepresentation."

     Michigan Rule of Professional Conduct 8.5(a) gives the State

Bar of Michigan authority to discipline its attorneys' violations

of professional misconduct wherever they transpire.              Further, the

Michigan Rules of Professional Conduct similarly ban ^^conduct

involving    dishonesty,      fraud,   deceit,   [or]   misrepresentation"

reflecting ''adversely on the lawyer's honesty, trustworthiness, or

fitness as a lawyer."        Mich. R. Prof'l Conduct 8.4(b).




certification, several of the issues highlighted herein apply to both briefs.
Compare Resp. to Mot. for Class Certification, at 7-8, 9-10, 18, with Resp. to
Am. Mot. for Class Certification, Doc. 87, at 7-8, 9-10, 18.
    Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 5 of 6




     ^^The court reminds counsel that . . . cutting and pasting,

without attribution, is plagiarism."        United States v. Sypher, No.

3:09-CR-00085, 2011 WL 579156, at *3 n.4 (W.D. Ky. Feb. 9, 2011).

Although ''our legal system stands upon the building blocks of

precedent, necessitating some amount of quotation or paraphrasing,

citation to authority is absolutely required when language is

borrowed."    United States v. Bowen, 194 F. App'x 393, 402 n.3 (6th

Cir. 2006).       Though the Court does not decide the issue here,

several courts have discussed plagiarism as a violation of ethical

rules prohibiting misrepresentation and deceit, similar to rules

in Georgia and Michigan.     See Venesevich v. Leonard, No. 1:07-CV-

2118, 2008 WL 5340162, at *2 n.2 (M.D. Pa. Dec. 19, 2008) (citing

multiple examples); Ga. R. Prof'l Conduct 8.4(a)(4); Mich. R. Prof'l
Conduct 8.4(b).

     Attorneys granted pro hac vice admission into the United

States District Court for the Southern District of Georgia are

held to the same standard as those fully admitted, and the Court

does not condone plagiarism from any attorney practicing here.           At

best,   reproducing    language   without    acknowledgement    in   court

filings is disrespectful to the original authors of the text,

potentially harmful to the client, and unbecoming of a member of

the legal profession. Therefore, the Court issues this unequivocal

message: The copying of portions of a court's decision without

citation is intolerable.       The Court hopes Ms. Olson heeds this
       Case 1:16-cv-00010-JRH-BKE Document 100 Filed 05/15/19 Page 6 of 6




pronouncement going forward.         While a Court statement concerning

the    perniciousness of plagiarism should be             unnecessary, this

occasion serves as a reminder.


                            II. MOTION TO WITHDRAW


       The Court now considers Ms. Olson's motion to withdraw as

counsel.      Ms. Olson attached an email from Katrina Marie DeMarte,

Esq.     to   Plaintiffs'    counsel indicating     Ms.   Olson   no longer

represents Defendant Equity Experts. (Doc. 92-1.) Kyle S. Kotake,

Esq. continues his representation of Defendant Equity Experts at

this time.      Accordingly, Ms. Olson's motion to withdraw (Doc. 92)

is GRANTED.       The Clerk is DIRECTED to terminate Ms. Olson as an

attorney of record in this case as of the date of this Order.

        ORDER ENTERED at Augusta, Georgia, this                      of May,

2019.




                                                       CHIEF JUDGE
                                     united/states district court
                                               DISTRICT OF GEORGIA
